Citation Nr: 0206694
Decision Date: 06/21/02	Archive Date: 08/16/02

DOCKET NO. 95-17 261               DATE JUN 21, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hemorrhoids.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from April 1972 to April 1973.

The veteran's claim comes before the Board of Veterans' Appeals
(Board) on appeal from an October 1994 rating decision of the
Department of Veteran's Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania.

The October 1994 rating decision found that new and material
evidence had not been submitted to reopen the veteran's claim for
service connection for hemorrhoids. The veteran was provided two RO
hearings in January 1995 and December 1995, a Travel Board hearing
in March 1998, and was given the opportunity to submit additional
evidence in support of his claim. In a June 1998 decision, the
Board noted that the RO had found that new and material evidence
had been received, reopened the claim and considered it on the
merits. The Board concurred that new and material evidence had been
presented to reopen the veteran's claim for service connection for
hemorrhoids and cited to Barnett v. Brown, 8 Vet. App. 1, 4 (1995)
(that the new and material evidence requirement is a material legal
issue which the Board has a legal duty to address, regardless of
the RO's actions). The Board then remanded the claim to the RO for
additional development. That development has been completed, and
the claim is once again before the Board for appellate review.

FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to
substantiate his claim, and all relevant evidence necessary for an
equitable disposition of this appeal has been obtained.

2 -

2. The veteran was not clinically diagnosed with hemorrhoids during
active service.

3. The veteran is not shown to have hemorrhoids that are causally
or etiologically related to service or an incident of the veteran's
active service.

CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active service.
38 U.S.C.A. 1110, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R.
3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)
(to be codified as amended at 38 C.F.R. 3.102 and 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA benefits and provides, among other things,
that VA shall make reasonable efforts to notify a claimant of
relevant evidence necessary to substantiate the claimant's claim
for a benefit under a law administered by VA. The VCAA also
requires VA to assist a claimant in obtaining such evidence. See 38
U.S.C.A. 5103, 5103A (West Supp. 2001). The change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA or filed before the date of enactment of the VCAA and
which are not final as of that date. To implement the provisions of
the law, VA promulgated regulations published at 66 Fed. Reg.
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a)). As set forth below, the RO's
actions throughout the course of this appeal have satisfied the
requirements under the VCAA.

3 -

First, VA has a duty under the VCAA to notify the veteran and his
representative of any information and evidence needed to
substantiate and complete a claim. The veteran was informed in an
October 1994 letter and decision of the evidence needed to
substantiate his claim, and he was provided an opportunity to
submit such evidence. Moreover, in a November 1994 statement of the
case and supplemental statements of the case in March 1995,
November 1996, and April 2001, the RO notified the veteran of
regulations pertinent to service connection claims, informed him of
the reasons for which it had denied his claim, and provided him
additional opportunities to present evidence and argument in
support of his claim. The Board finds that the foregoing
information provided to the veteran specifically satisfies the
requirements of 38 U.S.C.A. 5103 (West Supp. 2001) of the new
statute in that the veteran was clearly notified of the evidence
necessary to substantiate his service connection claim. Under these
circumstances, the Board finds that the notification requirement of
the VCAA has been satisfied.

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate his claim. VA complied with the VCAA's
duty to assist by aiding the veteran in obtaining outstanding
medical evidence. The veteran's service medical records have been
obtained, as have VA outpatient treatment reports. In addition, the
veteran was provided VA examinations in August 1974 and June 2000.
The veteran failed to report for a follow-up VA examination and
this was noted in the supplemental statement of the case provided
to him in April 2001. Accordingly, scheduling another examination
is not considered necessary as the record is sufficient to evaluate
his claim. In this regard, all known and available service,
private, and VA medical records have been obtained and are
associated with the veteran's claims file.

In short, the Board finds that VA has done everything reasonably
possible to assist the veteran and that no further action is
necessary to meet the requirements of the VCAA and the applicable
regulatory changes published to implement that statute. As such,
there has been no prejudice to the veteran that would warrant
development, the veteran's procedural rights have not been
abridged, and the Board

- 4 -

will proceed with appellate review. See Bernard v. Brown, 4 Vet.
App. 384, 393 (1993).

Applicable law provides that service connection will be granted if
it is shown that the veteran suffers from a disability resulting
from an injury suffered or disease contracted in the line of duty,
or for aggravation of a preexisting injury suffered or disease
contracted in the line of duty, in active military, naval, or air
service. See 38 U.S.C.A. 1110 (West Supp. 2001); 38 C.F.R. 3.303
(2001). That an injury occurred in service alone is not enough;
there must be a chronic disability resulting from that injury. If
there is no showing of a resulting chronic condition during
service, then a showing of continuity of symptomatology after
service is required to support a finding of chronicity. See 38
C.F.R. 3.303(b). Service connection may also be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d).

When a claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in conjunction with any other original claim, a reopened
claim for a benefit which was previously disallowed, or a claim for
increase, the claim shall be denied. See 38 C.F.R. 3.655(b) (West
Supp. 2001).

The veteran's service medical records are included in the claims
file. At his enlistment examination in April 1972, hemorrhoids were
not diagnosed. In June 1972, the veteran was seen for complaints of
hemorrhoids. Recorded clinical data reflects that he was prescribed
sitz baths and suppositories. The treatment note does not show
whether the complaint was clinically confirmed. Upon discharge in
April 1973, there was no complaints or diagnosis of hemorrhoids was
noted. The veteran was not clinically diagnosed with hemorrhoids
during active service.

- 5 -

The veteran was afforded a VA examination in August 1974. At that
time, a rectal examination was reported to be normal. There were no
complaints of hemorrhoids and no hemorrhoids were observed or
noted.

Employment medical records from the Marine Corps Air Station in El
Toro (Santa Ana), California, dated October 1986 to December 1991,
are included in the claims file. During that time, the veteran was
treated for several conditions. The records are negative for any
complaints, treatment, or diagnosis of hemorrhoids.

VA outpatient treatment records dated August 1989 to September 2000
from VAMC Lebanon and VAMC Coatesville are included in the claims
file. During that time, the veteran was treated for a variety of
conditions. In December 1991, the veteran complained of bleeding
and painful hemorrhoids. He was prescribed suppositories and told
to return after bowel movement. The treatment note does not show
whether the complaint was clinically confirmed, and there is no
indication that the veteran returned with additional hemorrhoid
complaints.

The veteran was hospitalized in September 1993 for cocaine and
heroin dependence and withdrawal. The hospital summary notes that
the veteran was positive for hemorrhoids. It was noted that the
veteran complained of hemorrhoids and that the pain was resolved
with the use of suppositories. There was no reference to service.

The veteran was provided with RO hearings in January 1995 and
December 1995. He was also afforded a Travel Board hearing in March
1998. During those hearings, he asserted that his hemorrhoids began
during boot camp in 1972, and that he was treated with sitz baths
and suppositories at that time. He claimed that he continued to
self-medicate with suppositories as needed. He indicated that he
did not report any complaints related to his hemorrhoids at the
time of his separation examination because they were not flaring up
at that time. The veteran reported that after service he was
treated for hemorrhoids at several different facilities. Family
Health Practice, the "employee clinic" at the Marine Corp Air
Station in El Toro, California, Balboa Naval Hospital, VAMC
Lebanon, and VAMC Coatesville.

- 6 -

A February 1995 letter from Family Health Practice indicated that
no treatment records were available for the veteran.

An April 1999 letter from the Naval Medical Center in San Diego,
California reflected that no treatment records pertaining to the
veteran were located.

The veteran was provided with a VA examination in June 2000. The
veteran reported that his hemorrhoids began during service and that
he usually had an episode of hemorrhoids every six months to a
year. Upon physical examination, the examiner found no hemorrhoids
or evidence of bleeding. The examiner diagnosed the veteran with a
history of hemorrhoids with no present objective evidence of
hemorrhoids. The examiner further stated that the veteran would
need to undergo a sigmoidoscopy to determine whether he had
internal hemorrhoids.

The veteran was scheduled for a sigmoidoscopy in July 2000. He
failed to report for the examination.

The Board has carefully reviewed the evidence and statements made
in support of the veteran's claim; however, absent clinical
findings that the veteran suffers from a current disability,
service connection for hemorrhoids is not warranted. See 38 C.F.R.
3.303(b); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current
disability is a prerequisite to an award of service connection).

The Board recognizes that the veteran complained of hemorrhoids
during service and on two occasions following service; however,
absent a showing of a current disability, a grant of service
connection may not be made. The record reflects that the veteran's
in-service hemorrhoid complaint, and the post-service complaint
made at a VA medical center in 1991 were not clinically confirmed.
A VA examination in August 1974, approximately 10 years after
service, was negative for complaints or finding of hemorrhoids. The
veteran again complained of hemorrhoids in 1993, approximately 20
years after service, and was provided treatment, but actual
clinical confirmation was not reported. Hemorrhoids were listed on
that hospital summary, but there was no reference to service. As
such there is no positive medical evidence

- 7 -

linking the veteran's complaints of hemorrhoids to service. At his
June 2000 VA examination, the examiner reported that the veteran
had no present objective finding of hemorrhoids. He reported that
the veteran's rectum and anus were normal, and that there was no
evidence of bleeding or leakage. The evidence of record contains no
clinically confirmed hemorrhoid diagnosis, and the veteran was not
found to have hemorrhoids, or residuals of hemorrhoids, on his most
recent VA examination in June 2000. Without a clinical showing of
a current disability resulting from an injury or disease incurred
during active service an award of service connection is not
warranted.


Following the June VA examination the veteran failed to report for
a scheduled VA sigmoidoscopy examination, and has offered no reason
for the failure to report. The procedure was scheduled as a follow
up to the June examination. The supplemental statement of the case
provided to the veteran noted that he had failed to report and he
has not indicated any reason for not coming for the examination. As
such, and as previously discussed, the Board, under the provisions
of 38 C.F.R. 3.655(b), must decide his claim for service connection
based on the evidence of record. The evidence of record does not
show that the veteran currently has chronic hemorrhoids or that his
complaints of hemorrhoids are related to service.

As to the veteran's statements that he currently suffers from
hemorrhoids related to the in-service incurrence, the Board notes
that those statements, without any accompanying medical opinion,
are insufficient to establish service connection, as lay persons
are not competent to offer medical opinions. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons, while
competent to provide an eyewitness account, are not capable of
offering evidence that requires medical knowledge, such as a
diagnosis). Indeed, as discussed above, the most recent medical
evidence was negative for the presence of hemorrhoids.

The Board concludes that the preponderance of the evidence is
against the veteran's claim for service connection and his appeal
is denied. In denying his claim, the Board acknowledges that, under
38 U.S.C.A. 5107(b) (West 1991), all doubt is to be resolved in the
veteran's favor in cases where there is an approximate balance of

8 -

the positive and negative evidence in regard to the material issue.
Because the preponderance of the evidence is against the veteran's
present claim, however, that doctrine is not for application in
this case. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for hemorrhoids is denied.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -



